DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed December 30, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (RESPONSE, page 2), the objection to the title as set forth in the prior Office action dated September 30, 2021, page 2, is withdrawn.
Applicant’s arguments, see RESPONSE, pages 8-12, with respect to the claim rejections under 35 U.S.C. 102(a)(1) (prior Office action, pages 3-8) and 103 (prior Office action, pages 9-12) have been fully considered and are persuasive.  The rejections of claims 1, 5-8 and 13-15 under 35 U.S.C. 102(a)(1), and claims 2-4 under 35 U.S.C. 103, has been withdrawn. 
Allowable Subject Matter
Claims 1-7, 9-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s information processing system including a terminal and an image forming device,
 	wherein the terminal comprises:

	- a storage configured to store the received job setting information to send a job to an external device using the received job setting information, 
	wherein the image forming device comprises:
	- a communicator configured to send the job setting information to the terminal, wherein the job setting information includes one or more setting values corresponding to one job and set by an operation of a user, and
	- wherein based on communication performed between the terminal and the image forming device, the job setting information is sent from the image forming device to the terminal and the terminal receives the job setting information.
 	Regarding claim 14, the cited prior art fails to disclose or suggest Applicant’s method performed by a terminal and an image forming device, the method comprising:
	- sending, by the image forming device, job setting information to the terminal, wherein the job setting information includes one or more setting values corresponding to one job and set by an operation of a user;
	- receiving, by the terminal, the job setting information sent from the image forming device; and 
	- storing, by the terminal, the received job setting information in order to send a job to an external device using the received job setting information,
	- wherein based on communication performed between the terminal and the image forming device, the job setting information is sent from the image forming device to the terminal and the terminal receives the job setting information.

 	Regarding claim 15, the cited prior art fails to disclose or suggest Applicant’s terminal that communicates with an image forming device, the terminal comprising:
	- a communicator configured to receive job setting information sent from the image forming device, wherein the job setting information sent from the image forming device includes one or more setting values corresponding to one job and set by an operation of a user; and
	- a storage configured to store the received job setting information to send a job to an eternal device using the received job setting information, 
	- wherein based on communication performed between the terminal and the image forming device, the job setting information is sent from the image forming device to the terminal and the terminal receives the job setting information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677